DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of October 6, 2021.  Applicant’s arguments have been considered.

Priority:  12/13/2016
Status of Claims: Claims 1 – 3, 6 – 15 and 17 – 20 are pending.  Claims 1, 14 and 19 have been AMENDED.  Claims 4, 5 and 16 have previously been CANCELLED.  
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a computer system, a computer server, a processor, memory, a communication port, a network, and a screen display to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 28, 29, 58 – 60 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Claims 2, 3 and 6 – 13 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2, 3 and 6 – 13 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with processing risk relationships, containing identifiers, linking, receiving, retrieving, determining, arranging, generating, calculating, assigning, exchanging and receiving information associated with a customer to an action taken is not an inventive concept.
Independent process Claim 14 and independent system Claim 19 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 14 and 19 are substantially similar to system Claim 1. 
Claims 15, 17, 18 and 20 dependent from Claims 14 and 19, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 15, 17, 18 and 20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with processing risk relationships, containing identifiers, linking, receiving, retrieving, 
Therefore, Claims 1 – 3, 6 – 15 and 17 – 20 are rejected under 35 U.S.C. 101.  Claims 1 – 3, 6 – 15 and 17 – 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed October 6, 2021, have been fully considered but found not persuasive.
The Amendments to the claims and specification have been entered.
Applicant has amended independent Claims 1, 14 and 19 to overcome the 35 U.S.C. 112(a) rejection previously made regarding language of: improving the overall bandwidth performance, with a strike of the subject language.  The previous 35 U.S.C. 112 (a) rejection of Claims 1, 14 and 19, along with claims dependent from Claims 1, 14 and 19, as to the subject language, is withdrawn.
Applicant has amended independent Claims 1, 14 and 19 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, processing of risk relationships and risk management, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting a technical improvement is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  

Claims 1, 14 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 14 and 19, along with Claims dependent from Claims 1, 14 and 19, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 3, 6 – 15 and 17 – 20. 

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20210405 & PTO 892), particularly, the limitation(s) regarding 

Conclusion
Art cited but not relied upon pertinent to application disclosure includes McGill et al., U.S. 2017/0024827 generally identifying a computer system to facilitate risk processing for an insurance related entity, relationship attributes and relationship identifiers between enterprises and entities, benchmarking values, a processor with memory and communication capability operating in a network, retrieval of selected transaction data, potential policy effective and expiration dates, network communications and user interface; Barr et al., U.S. 5,182,705 generally identifying a computer with network connections and data storage of staff members and staff tables for linking assignments and individuals, automatically generating tasks related to an electronic data record, scheduled task dates for generated tasks, identification of staff members and individuals to whom work activities are assigned, scheduled tasks inclusive of first activity and contact, staff tables for linking assignments and individuals to whom work activities are assigned, and an information display screen; and Low, III  U.S. 2005/0114253 generally identifying an underwriting platform in a shared source system and the ability to provide information across a plurality of insurance units 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        January 10, 2022